Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 11/3/20.  
Claims 1-13 are pending in this application and are being examined in this Office Action.

	Priority
The applicant claims benefit as follows:

    PNG
    media_image1.png
    162
    462
    media_image1.png
    Greyscale

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 4 is indefinite because of the claim language “moderately crosslinked or highly crosslinked”. The specification does not define the metes and bounds of “moderately crosslinked or highly crosslinked” such that one would know what is included and what is excluded in a “moderate” or “highly” crosslinked copolymer. Appropriate correction is required. 

Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Weibull et al. (US 3697598, pub date Oct. 10, 1972, applicant’s IDS filed 8/6/20), in view of Liao et al. (US 20170152216, pub date June 1, 2017).
Applicant Claims
The instant claims are drawn to a process for continuous production of C2-C4-monoalkanolamines by reaction of a corresponding C2-C4-alkylene oxide with a molar excess of ammonia (NH3), wherein aqueous ammonia is employed, in the liquid phase and in the presence of an acidic cation exchanger as catalyst which contains a crosslinked copolymer comprising acidic functional groups as the carrier matrix, wherein the cation exchanger has a total exchange capacity of not less than 1.8 eq/L, is macroporous and the acidic functional groups are sulfonic acid groups.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Weibull et al. teaches a process for preparing monoalkanolamines from the addition reaction of ammonia with alkylene oxides using a cation exchange resin as a catalyst. The reaction is a fixed bed continuous reaction in which the cation exchange resin catalyst can include Amberlyst 15, a sulfonated polystyrene copolymer resin, with the highest surface area preferred (abstract; column 3, line 4-6, 22; column 2, line 49). The reaction temperature is from 75 degrees to 150 degrees C with loads from 3-50 kg per kg per hour and pressures from 40 to 200 atm (column 2, lines 31-35; column 3, lines 65-68). Molar ratios of ammonia to alkylene oxide of 10:1 to 40:1 (column 4, lines 6-8).
Weibull et al. exemplifies the following addition reaction of ethylene oxide with ammonia to give MEA (monoethanolamine). The ammonia used contains about 0.2% water (examples 17-30; column 6, lines 1-39; Table II).

    PNG
    media_image2.png
    235
    502
    media_image2.png
    Greyscale

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Weibull et al. is deficient in the sense that it does not teach a cation exchange catalyst that has a total exchange capacity of not less than 1.8 eq/L.
Liao et al. teaches an addition reaction which uses a strongly acidic cation exchange resin as the catalyst. Liao et al. teaches the equivalency of Amberlyst 15 and Amberlyst 36, sulfonic acid and carboxylic acid based resins, which have a total exchange capacity of greater than 1.7 eg/L. The catalyst gives higher yields, higher selectivities, simplified process, reduced costs and minimized environmental pollution.
Liao et al. teaches (paragraphs 28-29):
“The cation exchange resin is strongly acidic cation exchange resin, for converting (or decomposing) cations of normal salts in water (shortened as decomposing normal salts). The cation exchange resin selected from sulfonic-acid-based or carboxylic-acid-based cation exchange resin, and preferably is Amberlyst-15 or Amberlyst-36 cation exchange resin.”
“The bead-form cation exchange resin has an average diameter (D50) of 0.1-1.0 mm and is characterized in having a total exchange capacity (or total capacity) greater than 1.7 eq/L. Therein, the term "total exchange capacity" refers to the equivalent number of H+ provided by cation exchange resin that is sufficiently acidified and decomposes normal salt.“
Lioa et al. exemplifies the use of Amberlyst 36 (wet) as the acidic cationic exchange catalyst to give high yields (greater than 97% yields) for the addition reaction (examples 1-4). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Therefore, it would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to substitute Liao et al.’s Amberlyst 36 (wet) for Weibull et al.’s Amberlyst 15 acidic cationic exchange catalyst, since both teach acidic resin catalysis for synthetic addition reactions. Liao et al.’s teaches the benefits of using a strongly acidic cationic exchange resin with a high total exchange capacity of greater than 1.7 eg/L, in which Amberlyst 36 (wet) is a preferred example. Thus Liao et al. identifies using a strongly acidic catalyst, such as Amberlyst 36, that has a high amount of available H+ (protons) for advantageous catalytic activity in synthetic addition reactions. Since Liao et al. teaches the beneficial advantages of using a strongly acidic cationic exchange resin with a high total exchange capacity of greater than 1.7 eg/L, such as Amberlyst 36, it would be obvious to use Amberlyst 36 as the catalyst for Weibull et al.’s synthetic addition reaction.
With regard to applicant’s limitations in dependent claims 2-6, since applicant teaches that Amberlyst 36 (wet), a commercially available microporous, highly crosslinked resin, is a preferred catalyst for their invention (paragraph 29 of applicant’s PGPub; Tables 1-4), the examiner asserts that Liao et al.’s Amberlyst 36 (wet) reads on applicant’s claim limitations for the catalyst (claims 2-6). Thus since the properties of the catalyst, Amberlyst 36, are inherent to the structure, the examiner asserts the prior art’s Amberlyst 36 reads on applicant’s limitations for the crosslinked copolymer catalyst.
Furthermore, Liao et al. teaches the equivalency of Amberlyst 15 and Amberlyst 36. Thus it would be obvious to substitute Liao et al.’s Amberlyst 36 for Weibull et al.’s Amberlyst 15, as the catalyst for Weibull et al.’s addition reaction.
Note that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Regarding applicant’s limitations in claims 5-6 about the production of the crosslinked copolymer catalyst, these limitations are considered product by process claims and thus have no patentable weight as indicated in MPEP 2113, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself”.
Additionally, applicant's limitation regarding the properties of the catalyst’s crosslinked copolymer such as the total exchange capacity and the amount of crosslinking, it is the position of the examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation determine the optimization of these limitations to provide the best effective variable depending on the result desired. Because the art teaches applicant’s Amberlyst 36 catalyst with a total exchange capacity of greater than 1.7 eq/L, the examiner asserts that the properties of the catalyst such as the total exchange capacity and the amount of crosslinking are art recognized result-effective variables. Thus, it would be obvious in the optimization process to optimize the properties of the catalyst’s crosslinked copolymer such as the total exchange capacity and the amount of crosslinking. The applicant does not show any unusual and/or unexpected results for the limitations stated. Note that the prior art provides the same effect desired by the applicant, the improved catalysis of a synthetic addition reaction using an acidic cationic exchange catalyst such as Amberlyst 36.
	
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
/CLINTON A BROOKS/Primary Examiner, Art Unit 1622